DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Receipt of Applicant’s Remarks filed January 27, 2021 is acknowledged.

Claims 1-20 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant's arguments filed January 27, 2021 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.
Applicant argues 35 USC §101 rejection, starting pg. 11 of Remarks:
Rejections under 35 U.S.C. § 101
Claims 1-20 were rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more. Applicant respectfully traverses the rejection for at least the following reasons.
The OA asserts that the claims are directed to patent-ineligible abstract ideas, and in particular towards “certain methods of organizing human activity”, but also to “mental processes”. However, the OA improperly analyzes the claims at too high a level of abstraction, and does not properly evaluate the claims under the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance.
Under the 2019 Revised Patent Subject Matter Eligibility Guidance (the “2019 Guidance”), the examiners are to evaluate a claim in several steps. After determining that the claims are directed to patentable methods, products, etc. (acknowledged in the OA, page 2), the USPTO is to determine whether the claims are “directed to” a judicial exception (step 2A), such as a fundamental economic practice. This “directed to” analysis involves two prongs:
As the first prong of step 2A, the USPTO is to determine whether the claim recites any judicial exception, such as fundamental economic practices. identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (b) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance.” 2019 Guidance. Applicant’s claims recite a settlement facilitation hub to “facilitate” statements, but that does not perform the settlements themselves. Instead, Applicants claims recite a series of steps to receive data in a plurality of formats, convert the data to other formats, store and modify database entries, consolidate data, and generate reports in a novel improvement to how data is exchanged in other systems. The claimed steps are not “fundamental economic activities” or basic “commercial interactions”, but are technical data handling and conversion that are tangential to the underlying economic activities. Therefore, when Applicant’s actual claim elements are examined, they do not correspond to the “methods of organizing human activity” judicial exceptions asserted in the OA, and are not patent ineligible at the first prong of step 2A.

From Applicant’s argument above…
>>”Applicant’s claims recite a settlement facilitation hub to “facilitate” statements, but that does not perform the settlements themselves. Instead, Applicants claims recite a series of steps to receive data in a plurality of formats, convert the data to other formats, store and modify database entries, consolidate data, and generate reports in a novel improvement to how data is exchanged in other systems. The claimed steps are not “fundamental economic activities” or basic “commercial interactions”, but are technical data handling and conversion that are tangential to the underlying economic activities.”<<

From Applicant’s disclosure:
“A retailer may desire to offer consumers access to financing from more than one provider of financing. For example, having more than one lender may enable the retailer to complete more transactions and thereby increase sales. However, each lender may have a lender specific (e.g., proprietary) interface and lender specific format for receiving and sending data. Thus, communicating with more than one lender may be time consuming and cumbersome because the retailer may have to format the data being sent to each lender based on each lender's specific formatting requirements.” [0001]

a settlement facilitation hub (SFH) to receive, from one or more retailers, transaction data comprising one or more retailer transactions. The SFH may store each retailer transaction. Based on a lender identifier of each retailer transaction, the SFH may create settlement transaction data that includes a portion of the stored transactions for a clearinghouse associated with one or more lenders. After providing the settlement transaction data to the clearinghouse, the SFH may receive transaction results indicating a result of the clearinghouse initiating, based on the settlement transaction data, a transfer of funds from a lender account to one or more retailer accounts corresponding to the one or more retailers. The SFH may update the status of the portion of the stored transactions and create a settlement report for at least one of the one or more retailers based on the updated transactions.” [0003] 

The OA next asserts, as part of the first prong analysis, “In as much as the claims do not require a computer to perform any of the steps, the claims can also be performed in the mind of a person or with pen and paper.” OA, page 5. Applicants claims recite numerous steps that cannot be performed in the mind, such as storing data to databases, appending status fields to transactions, transmitting data, updating status fields, and generating reports. Further, the claims recite a complex process of storing, converting, modifying, sorting, and transmission of data from multiple sources and formats to multiple other destinations and different formats, in a manner that greatly can improve overall efficiency and expediency in transactions between parties. The claimed processes, considered in light of the specification, “could not, as a practical matter, be performed entirely in a human’s mind”. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366. Therefore it is improper to group Applicant’s claims into the “mental processes” abstract idea category. Since the claims do not fall under either the “methods of organizing human activity” or the “mental processes” categories of ineligible matter, the claims are not ineligible under the first prong of 2A.

From Applicants argument above…
>>“Applicants claims recite numerous steps that cannot be performed in the mind, such as storing data to databases, appending status fields to transactions, transmitting data, updating status fields, and generating reports.”<<

Applicant is not claiming using a computer to perform the above steps.  Therefore, these steps can presumably be performed in the mind of a person or with pen and paper.  Certainly with a generic computer used nominally to perform the steps.
However, even if one were to accept that Applicant’s claims recite judicial exceptions, the claims are still patent eligible under the second prong. At the second prong of 2A, the analysis involves inquiring whether the claim integrates the judicial exception into a practical application. The OA asserts that the claims are not integrated into a practical application because the claims “only recite.... 
“an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field.” 2019 Guidance. Applicant’s claims recite an improvement to the technical field of efficiently clearing settlement transactions between multiple retailers and multiple lenders by working through a single settlement facilitation hub, without requiring integration between each retailer and lender. See, e.g. Applicant’s specification, [0003], [0015], The OA claims, “Converting data is just converting transactions from a plurality of formats to an intermediate format to create intermediate retailer transactions, which is an improvement to the judicial exception itself, not an improvement to technology.” OA, page 5 (emphasis added). This is a nonsensical argument. How are the specific and complex claimed elements an improvement to the “judicial exception itself’ of “abstract ideas” or “methods of organizing human activity”? Applicant’s claims recite an improvement to a technical field, and not an improvement to “abstract ideas.”
“an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.” 2019 Guidance. Applicant’s claims recite controller circuits to perform the technical operations, a database, and conversion data stored to a memory. It is a specific system that is in communication with a plurality of retailers and clearinghouses. Without being incorporated into the claimed system and arrangement, the claimed systems and methods would not be able to function to provide the claimed improvement. This clearly shows that any judicial exceptions are integrated into a particular system to provide a technical improvement, which constitutes a meaningful limit on any judicial exceptions.

In short, converting the retailer data, appending the status field, storing transactions from multiple retailers into a consolidated set of transactions in a database, and similar elements integrate any recited judicial exceptions into a practical application that is the settlement facilitation hub (SFH). The SFH addresses a problem specific to markets in which multiple retailers are engaged with multiple lenders using multiple data formats, and the specification explains the benefits the SFH provides. Accordingly, Applicant’s claims integrate any judicial exceptions into practical application, and therefore the claims are patent eligible under prong two of step 2A.


Applicant is arguing that converting, appending, and storing is a practical application.  Applicant in Claim 16 is not even requiring a computer to perform these steps.  

Even if the USPTO determines that the claims are “directed to” a judicial exception under prongs one and two, then the analysis requires determining whether claim elements, individually or together, recite “significantly more” than the judicial exception. 2019 Guidance. This includes evaluating whether the claim recites limitations that are not “well-understood, routine, and conventional”. Id. The process performed by the SFH is not well-understood, routine, or conventional in its conversion, consolidation, and grouping transactions from multiple retailers into multiple data formats from multiple clearinghouses, and then updating transaction statuses and generating reports to the multiple retailers. The 2019 Guidance specifically requires, “an examiner’s conclusion that an additional element (or combination of elements) is well understood, routine, conventional activity must be supported with a factual determination.” “In a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:

1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s)...
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).

4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s)…”
The rejection is not based on well-understood, routine and conventional.  In any event, Applicant recites the settlement facilitation hub as using existing computer technology (paras. [0003] and [0092]).
Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (.Berkheimer v. HP, Inc.), (the “Berkheimer Memorandum”) https://www. uspto. gov/si t.es/default/files/documents/memo-berkheimer-2Ql 80419.PDE. April 19, 2018. Establishing that something is “well-understood, routine, and conventional” requires showing that it was widely known, and not merely disclosed in one piece of art.
“As discussed previously, to represent well-understood, routine, conventional activity, the additional elements must be widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).”
Berkheimer Memorandum.
“Whether a particular technology is well-understood, routine, and conventional goes beyond what was simply known in the prior art. The mere fact that something is disclosed in a piece of prior art, for example, does not mean it was well-understood, routine, and conventional.”
Berkheimer v. HP Inc.,_F.3d_, Appeal No. 2017-1437, Slip Op. (Fed. Cir., Feb. 8, 2018).
Accordingly, without a factually-supported assertion that Applicant’s combination of claim elements is well-understood, routine, and conventional, the claim is not abstract under step 2B.
Applicant’s only use of computer type hardware in Claim 9 is:
“implementing, via the controller circuit, a settlement facilitation hub that facilitates settlement of transactions between a plurality of retailers and a plurality of lenders that employ a plurality of clearinghouses, each clearinghouse having a clearinghouse-specific data format, the settlement facilitation hub implemented via:…”

The additional element itself (implementing a settlement facilitation hub that facilitates settlement of transactions) cannot itself be abstract.  

“The processor 1002 may be a single processing unit or a number of processing units, all of which may include single or multiple computing units or multiple cores. The processor 1002 may be implemented as one or more microprocessors, microcomputers, microcontrollers, digital signal processors, central processing units, state machines, logic circuitries, and/or any devices that manipulate signals based on operational instructions. Among other capabilities, the processor 1002 may be configured to fetch and execute computer-readable instructions stored in the memory 1004, mass storage devices 1012, or other computer-readable media.” [0094]
Claims 1-20 are therefore not abstract and are patent eligible.
The rejection is respectfully maintained based on the above response.
Regarding claims 16-20, the OA asserts, “Claims 16-20 have a memory device storing instructions. Giving the claim its broadest reasonable interpretation, the claim may be directed at a signal, which is nonstatutory.” OA, page 7. The Examiner’s interpretation, however, is not reasonable. The OA provides nothing to support the proposition that a memory device is a transitory signal. The Examiner asserts arguments related to “computer-readable media”, which is not what Applicant claimed. A memory device is not synonymous with a “computer-readable media”, and unless the Examiner provides support that a memory device is a signal, then the Examiner’s interpretation is not reasonable, and the rejection under 101 is invalid.
Withdrawal of all rejections under 35 CISC § 101 is respectfully requested.
The Examiner cited MPEP MPEP 2106.03 §I.  

The Examiner also pointed out the following from the Non-Final action (10/28/2020):

“While Applicant’s specification teaches non-transitory media in paras. [0096] and [0101], Applicant is specific that “computer-readable media” includes non-transitory media.  Applicant is not claiming “computer-readable media” and the memory in para [0096] could be just about anything including both non-transitory and transitory media.”

Also, from MPEP 2111.03, I
“The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts"). In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to "a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades" encompasses razors with more than three blades because the transitional phrase "comprising" in the preamble and the phrase "group of" are presumptively open-ended. "The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended." Id. In contrast, the court noted the phrase "group consisting of" is a closed term, which is often used in claim drafting to signal a "Markush group" that is by its nature closed. Id. The court also emphasized that reference to "first," "second," and "third" blades in the claim was not used to show a serial or numerical limitation but instead was used to distinguish or identify the various members of the group. Id.”
Therefore the specification does not limit memory to non-transitory computer readable media.  Based on the above, the rejection is respectfully maintained.

Applicant argues 35 USC §112(a) rejection, starting pg. 16 of Remarks:
Rejections under 35 USC § 112(a)
Claims 1-20 were rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. In particular, the OA asserts “The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor ... had possession of the claimed invention.” OA, pages 8-9.
There is a presumption that Applicant’s claims comply with the requirements of 35 USC § 112, and the OA does not overcome that presumption. The MPEP explains, “The examiner has the initial burden, after a thorough reading and evaluation of the content of the application, of presenting evidence or reasons why a person skilled in the art would not recognize that the written description of the invention provides support for the claims.” MPEP 2163 II.A. “There is a presumption that an adequate written description of the claimed invention is present in the specification as filed.” MPEP 2163 I. A (Emphasis added).
Further, MPEP 2163 III.A. recites, “In rejecting a claim, the examiner must set forth express findings of fact regarding the above analysis which support the lack of written description conclusion. These findings should:
(A)    Identify the claim limitation at issue; and
(B)    Establish a prima facie case by providing reasons why a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed” (emphasis added)
Further, there is no requirement that literal support for the claim language be found in the specification. “The test for determining compliance with the written description requirement is whether the disclosure of the application as originally filed conveys to the artisan that the inventor had possession at that time of the later claimed subject matter, rather than the presence or absence of literal support in the specification for the claim language.” In re Edwards, 558 F.2d 1349 (CCPA 1978)(emphasis added). “It is not necessary that the claimed subject matter be described identically, but the disclosure originally filed must convey to those skilled in the art that applicant had invented the subject matter later claimed. In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed.Cir.1983) ” In re Wilder, 736 F.2d 1516 (Fed.Cir.1984). With these facts in mind, Applicant’s claims meet the requirements of 35 USC § 112(a).
If one of ordinary skill in the art has to teach the feature, it would not be an improvement over prior art systems.

Regarding claims 1, 9, and 16, the OA asserts the 112(a) requirements were not met due to the claim language, ‘“converting ... to create intermediate retailer transactions;’ where a definition of ‘intermediate’ transactions cannot be found in the written disclosure, only transactions, indefinite as to what intermediate transaction encompasses.” OA, page 9 (sic). However, the claim itself describes what the “intermediate retailer transactions” are:
converting, using the conversion data, the sets of retailer transactions from the plurality of data formats to an intermediate data format to create intermediate retailer transactions:
Therefore, it is clear from the claim itself that the “intermediate retailer transactions” are the received retailer transactions after being converted into the intermediate data format. The claim element is further supported by the specification. For example,
The rejection under 112(a) is not indefiniteness. 
[0044],.. The SFH 150 may modify each retailer transaction from the first retailer 202 and each retailer transaction from the Nth retailer 204 based on the conversion data 226 to create modified transactions to be stored in the databases 228. The modified transactions of the first retailer 202 may be in a same format as the modified transactions of the Nth retailer 204. Thus, the retailer transactions stored in the databases 228 may all be in a same format even if they are in different formats when received from the multiple retailers 202 to 204.
[0048]... The SFH 150 may modify the retailer transactions to create the stored transactions using the conversion data 226. Thus, transaction data from multiple retailers that uses different formats may be converted to a common format and stored as the stored transactions.
Etc. Accordingly, the claim element is clear and unambiguous from the claim language itself, and is further supported in the specification.
Respectfully, the above is inconsistent with the claims.  Claim 16 has “converting… to an intermediate data format to create intermediate retailer transactions; appending a status to transactions…; storing at least a portion of the intermediate retailer transactions from each of the plurality of retailers to a  database..; identifying first transactions from the consolidated collection of transactions…; generating…first settlement data that includes the first transactions modified into a first data format…”
The above is simply “The SFH 150 may modify each retailer transaction… based on the conversion data 226 to create modified transactions to be stored in databases 228.”
Further regarding claims 1, 9, and 16, the OA asserts the 112(a) requirements were not met due to the claim language, “‘appending a status field to transactions’ where ‘appending’ and ‘field’ cannot be found in the written description in regards to a status.” OA, page 9. Once again, the claim language is clear and unambiguous on its face, and the fact that the words “appending” and “field” are not located elsewhere in the specification is irrelevant to a 112(a) analysis. The claims alone can convey to one having ordinary skill in the art that the inventors have possession of the matter claimed. However, the specification still provides further support for the claims, and one having ordinary skill would understand the claim meaning in light of the specification. For example,
[0036]... the retailer 114 may provide transaction data that includes information associated with one or more transactions to the SFH 150. The transaction data may be sent in a particular format associated with the SFH 150. The SFH 150 may extract the individual transactions from the 
[0040]... The SFH 150 may include one or more databases 228 to store (i) transactions and (ii) a status of each of the transactions.
[0045] The SFH 150 may associate a transaction type 246 and a transaction status 248 with the stored transaction 244.
Other than the original filed claims, claims cannot teach the invention.  There is no teaching of appending a status field to transactions.
Etc. Applicant’s FIG. 2 depicts a SFH 150 having a database 228, with both stored transactions 244 and transaction status 248. One having ordinary skill in the art would appreciate that data may be stored to a database in different data “fields”, where each item in the database may have values stored to the different “fields”. Therefore both the claim itself and the supporting specification would make clear to a person of ordinary skill in the art that the inventor(s) had possession of the claimed matter.
Claims 2-8, 10-15, and 17-20 were rejected under 112(a) based on depending from the rejected independent claims. The dependent claims comply with 112(a) for the same reasons provided for the independent claims above.
The OA has provided no explanation for why a person of ordinary skill in the art, after reading the claims and specification, would not have recognized that the inventor(s) were in possession of the invention as claimed. Accordingly, the OA does not overcome the presumption that there is adequate written description support, and the rejections under 112(a) are improper and should be withdrawn.
Withdrawal of all rejections under 35 USC § 112(a) is respectfully requested.
If one of ordinary skill in the art is teaching the claim elements, that is not an improvement over prior art systems.  The disclosure would teach a practical application.  The Examiner is unable to find support for the 35 USC 112(a) rejections and it does not appear to be inherent in the disclosure.  Therefore the rejection is respectfully maintained.

Applicant argues 35 USC §112(b) rejection, starting pg. 16 of Remarks:

Rejections under 35 USC § 112(b)

Claims 1-20 were rejected under 35U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In particular, the OA asserts 

35 USC §112(b) requires, “The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.” There is nothing in the language of 112(b), case law, or even the CFR or MPEP that states that the final disposition of every item listed in the claims must be recited. The claims “particularly [point] out and distinctly [claim]” that “generating settlement reports for each of the plurality of retailers” is part of the claimed matter. It is not relevant that the claim does not go on to recite what is “done with the generated reports.” The reports may be sent to retailers, sent to lenders, sent to clearinghouses, sold to third parties, used for internal business analysis, used for computing system diagnostics, or any number of other applications-and Applicant is not required to identify those applications. Again: There is no requirement in the law that Applicant specify in the claim what is done with the generated reports. The OA has failed to state a basis on which the claims can be rejected under 35 USC § 112(b), and therefore the rejection is improper and must be withdrawn.

Withdrawal of all rejections under 35 USC § 112(b) is respectfully requested.

Withdrawn based on further consideration.



	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: YES).
[Applicant disputes that claims 16-20 are directed to a signal (see below rejection).  The claims, however, if found to be a product, would still be abstract and be rejected under this section.]
The Examiner has identified method Claim 9 as the claim that represents the claimed invention for analysis and is similar to system Claim 1 and product Claim 16.  Claim 9 recites the limitations of:
A method comprising:
storing to a memory, via a controller circuit, conversion data for converting data between different formats;
implementing, via the controller circuit, a settlement facilitation hub that facilitates settlement of transactions between a plurality of retailers and a plurality of lenders that employ a plurality of clearinghouses, each clearinghouse having a clearinghouse-specific data format, the settlement facilitation hub implemented via:
receiving, from a plurality of retailers in a plurality of data formats, sets of retailer transactions, where a set of retailer transactions is received from a single retailer and is directed to a plurality of lenders;
converting, using the conversion data, the sets of retailer transactions from the plurality of data formats to an intermediate data format to create intermediate retailer transactions;
appending a status field to transactions included in the intermediate retailer transactions;
storing at least a portion of the intermediate retailer transactions from each of the plurality of retailers to a database as a consolidated collection of transactions;
identifying first transactions from the consolidated collection of transactions directed to lenders associated with a first clearinghouse;
generating, using the conversion data, first settlement data that includes the first transactions modified into a first data format associated with the first clearinghouse;
identifying second transactions from the consolidated collection of transactions directed to lenders associated with a second clearinghouse;
generating, using the conversion data, second settlement data that includes the second transactions modified into a second data format associated with the second clearinghouse;
transmitting the first settlement data to the first clearinghouse and the second settlement data to the second clearinghouse;
receiving status reports of the first transactions from the first clearinghouse and of the second transactions from the second clearinghouse; 
updating the status field of each of the first transactions and the second transactions in the consolidated collection of transactions based on the status reports; and 
generating settlement reports for each of the plurality of retailers, each settlement report based on the status fields of the set of transactions corresponding to a respective retailer.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (e.g. settlement facilitation hub for settlements) and commercial interaction (e.g. identifying first transactions directed to lenders, generating a first settlement data that includes first transactions with a clearinghouse, etc.).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice or a commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claims 1 and 16 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
In as much as the claims do not require a computer to perform any of the steps, the claims can also be performed in the mind of a person or with pen and paper.  Further, using a generic computer as tool to perform abstract steps has been shown to also fall under mental processes.  Therefore the claims are also abstract as Mental Processes.
This judicial exception is not integrated into a practical application. In particular, the claims only recite: a network, memory, controller circuit (Claim 1); a memory, controller circuit (Claim 9); a memory and processor (Claim 16).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0000259] about implantation using general purpose or special ep 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-8, 10-15, and 17-20 further define the abstract idea that is present in their respective independent claims 1, 9 and 16 and thus correspond to Certain Methods of Organizing Human Activity and Mental Processes and hence are abstract for the reasons presented above.  The secure file transfer protocol (SFTP) used in claims 3, 12, and 17 is at a high level of generality and appears to be using existing technology (para. [0042]).  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-8, 10-15, and 17-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

	
Regarding claims 16-20 directed to signals

Transitory signals are non-statutory (MPEP 2106.03 §I):

Non-limiting examples of claims that are not directed to one of the statutory categories: 
Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave
For example, machine readable media can encompass non-statutory transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the broadest reasonable interpretation of machine readable media in light of the specification as it would be interpreted by one of ordinary skill in the art encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
While Applicant’s specification teaches non-transitory media in paras. [0096] and [0101], Applicant is specific that “computer-readable media” includes non-transitory media.  Applicant is not claiming “computer-readable media” and the memory in para [0096] could be just about anything including both non-transitory and transitory media.


	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 has “converting… to create intermediate retailer transactions;” where a definition of  “intermediate" transactions cannot be found in the written disclosure, only transactions.  indefinite as to what intermediate transaction encompasses.  Converting a portion of data is taught in para. [0040], but this is not indicated as an intermediate transaction.  Claims 1 and 16
Claim 9 has “appending a status field to transactions” where “appending” and “field” cannot be found in the written description in regards to a status.  While para’s. [0045] and [0046] teach a transaction status stored, there is no teaching of appending a status field to a transaction.  Claims 1 and 16 have a similar problem.
Claims 2-8, 10-15, and 17-20 are further rejected as they depend from their respective independent claim.

	
	
	Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.


Prior Art Search
	
A prior art search update was conducted but does not result in a prior art rejection at this time.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230.  The examiner can normally be reached on Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KENNETH BARTLEY/Primary Examiner, Art Unit 3693